Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/19/2021 has been entered.

The claims 1, 14 and 18 have been amended; claims 2, 15 and 19 are canceled and claims 1, 3-14, 16-18 and 20-23 are pending.

Response to Amendments
Applicant's amendments and arguments have been considered. However, the 35 U.S.C. 103 rejection remains and is updated below.

Response to Arguments
With respect to the 103 arguments, Applicant first argues that Lasa nor Smith teach or suggest “processing (using such a recurrent neural network) data specifically pertaining to a sequence of browsing events” (See Remarks at pgs. 10-11). However, Examiner respectfully disagrees. Examiner notes that Lasa’s disclosure utilize neural networks trained by input variables that describe a session, whereas a session represents a visitor’s sequential pattern from one website to the next, which is more than sufficient to teach, suggest, or encompass directed to processing (using such a recurrent neural network) data specifically pertaining to a sequence of browsing events. See the updated 103 rejection below.

With respect to the 103 arguments, Applicant also argues that Lasa nor Smith teach “a percentage of the at least one web page accessed by the user” (See Remarks at pg. 11). Examiner notes that this argument is now moot, as this limitation is now rejected by Subramanya et al. (United States Patent Application Publication, 2015/0220972, hereinafter referred to as Subramanya). See the updated 103 rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-14, 16-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lasa et al. (United States Patent Application Publication, 2008/0306830, hereinafter referred to Lasa) in view of Subramanya et al. (United States Patent Application Publication, 2015/0220972, hereinafter referred to as Subramanya) in further view of Smith et al. (United States Patent Application Publication, 2002/0010625, hereinafter referred to as Smith).

As per Claim 1, Lasa discloses a computer-implemented method comprising: 

a)	generating a prediction as to whether a user will order at least one particular offering during a user browsing session of one or more web pages of an enterprise, wherein generating the prediction comprises applying one or more deep learning techniques to browsing session data derived from the user browsing session, and wherein applying the one or more deep learning techniques to the browsing session data comprises processing data pertaining to a sequence of multiple browsing session events, occurring at distinct time instances, using multiple recurrent neural network cells within a recurrent neural network (Lasa: ¶0051, 0091-0099, 0114-0118, Claim 11: Deep learning techniques, such as neural networks, model weights and attributes for predicting score of an outcome (i.e. a purchase, see ¶0115). Neural networks are trained by input variables that describe a session, website visitor and/or advertiser. User behavior data identifying input variables are tracked over multiple online browsing sessions. The monitoring, identifying and analysis of data in the multiple online browsing session may be repeated. See Fig. 5A and 5B for the input variables where the accessed product/catalog/campaign offering webpages of a browsing session are identified. See Fig. 6 to see how these input variables are used in multiple neural network cells for training a neural network.), wherein processing comprises: 

b)	processing, using a first of the multiple recurrent neural network cells, data and corresponding temporal information pertaining to accessing at least one of the one or more web pages of the enterprise at a first time instance (Lasa: Figs. 5A-5C and 6 and ¶0091-0096 and 0115-0118: Neural networks are trained by input variables that describe a session, website visitor and/or advertiser. See Fig. 5A for the input variables where the accessed webpage of a browsing session is identified.  See Fig. 6 to see how these input variables are used in multiple neural network cells for training a neural network. The neural network then outputs a goal prediction. See ¶0096 where temporal information is applied to a browsing session, such as max/min page viewing time and average page viewing time.); 

c)	processing, using a second of the multiple recurrent neural network cells, data and corresponding temporal information pertaining to viewing the at least one particular offering on the at least one web page at a second time instance subsequent to the first time instance (Lasa: Figs. 5A-5C and 6 and ¶0024, 0091-0096 and 0115-0118: Neural networks are trained by input variables that describe a session, website visitor and/or advertiser. See Fig. 5A and 5B for the input variables where the accessed product/catalog/campaign offering webpages of a browsing session are identified. See Fig. 6 to see how these input variables are used in multiple neural network cells for training a neural network. The neural network then outputs a goal prediction. See ¶0096 where temporal information is applied to a browsing session, such as max/min page viewing time and average page viewing time. See also ¶0024 where an example browsing session defines a visitor accessing a first website then clicking on an offering to bring the visitor to a second website.); and 

d)	processing, using a third of the multiple recurrent neural network cells, data and corresponding temporal information pertaining adding the at least one particular offering to a virtual shopping cart associated with the one or more web pages of the enterprise at a third time instance subsequent to the second time instance (Lasa: Figs. 5A-5C and 6 and ¶0024, 0086-0087, 0091-0096 and 0115-0118: Neural networks are trained by input variables that describe a session, website visitor and/or advertiser. Third party cookies are capable of identifying a visitor over multiple sites and tracks the visitor’s sequential pattern from one website to the next (i.e. a referral website to a third web page). See Fig. 5A and 5B, ¶0060 and 0087 for the input variables where the accessed shopping cart and checkout webpages of a browsing session are identified and the behavior of adding a product to the shopping cart is tracked. The system assigns temporal information to each page type (i.e. time resident at the shopping cart page). See Fig. 6 to see how these input variables are used in multiple neural network cells for training a neural network. The neural network then outputs a goal prediction. See also ¶0024 where an example browsing session defines a visitor accessing multiple pages in a browsing session.); 

g)	outputting, within the user browsing session, the recommendation to at least the user (Lasa: ¶0084, 0100 and 0115-0118: The neural network outputs a goal prediction, such as a browsing session score or webpage visitor score. This prediction is presented as a recommendation such as it identifies leads to provide incentives for a visitor to make a purchase or to add an item to a checkout basket.); 

Lasa does not explicitly disclose, however Subramanya discloses:

b)	a percentage of the at least one web page accessed by the user (Subramanya: ¶0044-0046: A determination of content may be based on a metric such as, a percentage of how far a user scrolls or access a webpage.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lasa with Subramanya’s webpage metrics because the references are analogous/compatible, since each is directed towards efficiently monitoring and analyzing user online browsing data, and because incorporating Subramanya’s webpage metrics in Lasa would have served Lasa’s objective of efficiently analyze session profiles (See Lasa, ¶0096); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Lasa does not explicitly disclose, however Smith discloses:
e)	mapping the user browsing session to one or more of multiple pre-established procurement user types by comparing the browser session data to data pertaining to the multiple pre-established procurement user types (Smith: ¶0155-0158, 0171-0179 and 0211: A user’s current interest type is mapped through  comparing browsing activities (i.e. recently view items, recent shopping cart contents etc.). The browsing activities may be monitored through multiple browsing nodes or sessions. 

f)	determining a recommendation of one or more offerings distinct from the at least one particular offering, wherein determining the recommendation is based at least in part on the generated prediction and the mapping of the user browsing session to one or more of the multiple pre-established procurement user types  (Smith: ¶0052, 0155-0158, 0171-0179 and 0211: A user’s current interest type is mapped through  comparing browsing activities (i.e. recently view items, recent shopping cart contents etc.). The browsing activities may be monitored through multiple browsing nodes or sessions or websites. The system may utilize this interest type in conjunction with the user’s purchase history to generate personal recommendations predicted to be of interest to the user.  The personal recommendations consist of a list of distinct item offerings.); and 

h)	wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Smith: Fig. 8 and ¶0064 and 0181: A system with a server computer (i.e. device) coupled to a memory.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lasa with Smith’s user browsing data comprising item offerings for generating recommendations because the references are analogous/compatible, since each is directed towards efficiently monitoring and analyzing user online browsing data, and because incorporating Smith’s user browsing data comprising item offerings for generating recommendations in Lasa would have served Lasa’s objective of efficiently monitoring browsing data to suggest additional fields of interest (See Lasa, ¶0098-0099); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 14 and 18 recite the limitations already addressed by the rejection of Claim 1; therefore, the same rejection applies. 

As per Claim 3, Lasa in view of Subramanya in further view of Smith discloses the computer-implemented method of claim 1, wherein the browsing session data comprise data pertaining to time spent per offering (Lasa: Figs. 4 and 5A-5C and ¶0096 and 0115-0118: Neural networks are trained by input variables that describe a session, website visitor and/or advertiser. See Fig. 4, 5A and 5B for the input variables where the time of a browsing session and time spent on product pages are identified.).

As per Claim 4, Lasa in view of Subramanya in further view of Smith discloses the computer-implemented method of claim 1, wherein the browsing session data comprise data pertaining to time spent per web page (Lasa: Figs. 4 and 5A-5C and ¶0096 and 0115-0118: Neural networks are trained by input variables that describe a session, website visitor and/or advertiser. See Fig. 4, 5A and 5B for the input variables where the time spent on product pages, time spent on shopping cart pages, time spent on information pages, etc. are identified.).

As per Claim 5, Lasa in view of Subramanya in further view of Smith discloses the computer-implemented method of claim 1, wherein the browsing session data comprise data pertaining to one or more browsing frequency patterns (Lasa: Figs. 4-5C and ¶0043, 0053-0054, 0064: User behavior patterns may be analyzed in a user’s browsing session. The system may analyze behaviors by categorizing and assigning weights to them. In an example, repeated patterns, such as repeatedly adding to the shopping cart and leaving without a purchase, may be denoted as a bad score even though it demonstrates a high frequency pattern.).

As per Claim 6, Lasa in view of Subramanya in further view of Smith discloses the computer-implemented method of claim 1, wherein the browsing session data comprise data pertaining to one or more return visits to one or more of the web pages (Lasa: Figs. 4-5C and ¶0043, 0053-0054, 0064-0065: User behavior patterns may be analyzed in a user’s browsing session. The system may analyze behaviors by categorizing and assigning weights to them. An example of behaviors that are analyzed include returning to a webpage within 24 hours or putting an item in the shopping cart.).

As per Claim 7, Lasa in view of Subramanya in further view of Smith discloses the computer-implemented method of claim 1, wherein the browsing session data comprise data pertaining to a manner in which the user accessed the one or more web pages of the enterprise (Lasa: Figs. 4 and 5A-5C and ¶0086, 0096 and 0115-0118: Neural networks are trained by input variables that describe a session, website visitor and/or advertiser. See Fig. 4, 5A and 5B for the input variables where the time spent on one or more pages of a business (i.e. product pages, shopping cart pages, information pages, etc.) are identified. See page types in ¶0086.).

As per Claim 8, Lasa in view of Subramanya in further view of Smith discloses the computer-implemented method of claim 1, wherein the browsing session data comprise data pertaining to one or more offering reviews accessed during the user browsing session (Lasa: Figs. 4 and 5A-5C and ¶0086, 0096 and 0115-0118: Neural networks are trained by input variables that describe a session, website visitor and/or advertiser. See Fig. 4, 5A and 5B for the input variables where the time spent on one or more pages of a business (i.e. product pages, shopping cart pages, information pages, etc.) are identified. See ¶0087 where pages including product reviews are accessed.).

As per Claim 9, Lasa in view of Subramanya in further view of Smith discloses the computer-implemented method of claim 1, wherein the browsing session data comprise data pertaining to one or more of the offerings selected for purchase during the user browsing session (Lasa: Figs. 4 and 5A-5C and ¶0060, 0087, 0096 and 0115-0118: Neural networks are trained by input variables that describe a session, website visitor and/or advertiser. See Fig. 5A and 5B, ¶0060 and 0087 for the input variables where the accessed shopping cart and checkout webpages of a browsing session are identified and the behavior of adding a product to the shopping cart is tracked.).

As per Claim 10, Lasa in view of Subramanya in further view of Smith discloses the computer-implemented method of claim 1, wherein the one or more deep learning techniques are based at least in part on browsing session data derived from one or more previous user browsing sessions during which one or more users ordered at least one offering (Lasa: Figs. 4 and 5A-5C and ¶0062, 0066, 0069, 0087, 0096 and 0115-0118: Neural networks are trained by input variables that describe a session, website visitor and/or advertiser. See Fig. 5A and 5B, ¶0062 and 0087 for the input variables where the accessed shopping cart and checkout webpages of a browsing session are identified and the behavior of completing a purchase of a product is tracked. See also ¶0069 where purchases from previous browsing sessions are assessed.).

Claims 17 and 21 recite the limitations already addressed by the rejection of Claim 10; therefore, the same rejection applies. 

As per Claim 11, Lasa in view of Subramanya in further view of Smith discloses the computer-implemented method of claim 1.

Lasa does not explicitly disclose wherein the one or more offerings distinct from the at least one particular offering comprises one or more offerings of a distinct offering category as compared to the at least one particular offering (Smith: ¶0095 and 0155: Item offerings may be categorized in distinct product groups. Recommendations can be limited to item offerings of a particular product group aligned with a user’s interest type.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lasa with Smith’s item offering data because the references are analogous/compatible, since each is directed towards efficiently monitoring and analyzing user online browsing data, and because incorporating Smith’s item offering data in Lasa would have served Lasa’s objective of efficiently tracking product data associated with user browsing behavior (See Lasa, ¶0053-0054); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 22 and 23 recite the limitations already addressed by the rejection of Claim 10; therefore, the same rejection applies. 

As per Claim 12, Lasa in view of Subramanya in further view of Smith discloses the computer-implemented method of claim 1.

Lasa does not explicitly disclose, however Smith discloses wherein the one or more offerings distinct from the at least one particular offering comprises one or more offerings that are supplementary to the at least one particular offering (Smith: ¶0089-0094, 0107-0110 and 0112: Similar item offering lists may be retrieved based on the interest type of the user. These similar or supplementary items are like items of known items of interest and are retained for recommendation to the user. See also ¶0107-0108 where the commonality and degree of supplementary between to item offerings is computed.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lasa with Smith’s user browsing data comprising item offerings because the references are analogous/compatible, since each is directed towards efficiently monitoring and analyzing user online browsing data, and because incorporating Smith’s user browsing data comprising item offerings in Lasa would have served Lasa’s objective of efficiently monitoring browsing data to suggest additional fields of interest (See Lasa, ¶0098-0099); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 13, Lasa in view of Subramanya in further view of Smith discloses the computer-implemented method of claim 1.

Lasa does not explicitly disclose, however Smith discloses wherein determining the recommendation comprises identifying one or more offerings previously ordered by one or more users belonging to the one or more pre-established procurement user types mapped to the user browsing session (Smith: ¶0155-0158 and 0171-0178: A user’s current interest type is mapped through browsing activities (i.e. recently view items, recent shopping cart contents etc.). The system may utilize this interest type in conjunction with the user’s purchase history to generate personal recommendations.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lasa with Smith’s user browsing data comprising item offerings for generating recommendations because the references are analogous/compatible, since each is directed towards efficiently monitoring and analyzing user online browsing data, and because incorporating Smith’s user browsing data comprising item offerings for generating recommendations in Lasa would have served Lasa’s objective of efficiently monitoring browsing data to suggest additional fields of interest (See Lasa, ¶0098-0099); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 16 and 20 recite the limitations already addressed by the rejection of Claim 13; therefore, the same rejection applies. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jelveh (US 2019/0087691): A machine learning component comprises a neural network that can track and utilize visual history on a webpage to detect and classify user intentions or actions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683